FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 7, 2022

                                       No. 04-22-00716-CR

                                  EX PARTE George TROTTI,

                   From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR7385-W2
                            Honorable Ron Rangel, Judge Presiding


                                          ORDER
        On November 4, 2022, this court ordered Appellant to show cause regarding this court’s
jurisdiction to review his habeas appeal, which stemmed from a felony case. Appellant did not
respond. Nevertheless, on this court’s further review, the record showed that this court has
jurisdiction over the appeal since Appellant pleaded nolo contendere to only one misdemeanor
offense pursuant to a plea agreement with the State. See Dahesh v. State, 51 S.W.3d 300, 302
(Tex. App.—Houston [14th Dist.] 2000, pet. ref’d) (citing Ex parte Jordan, 659 S.W.2d 827, 828
(Tex. Crim. App. 1983)).
        However, the clerk’s record does not contain the trial court’s certification regarding
Appellant’s right to appeal. Contra TEX. R. APP. P. 25.2(a)(2); Ex parte Tarango, 116 S.W.3d
201, 203 (Tex. App.—El Paso 2003, no pet.) (determining that certification requirement applies
to orders “denying habeas corpus relief”).
         We ORDER the trial court to complete and provide to the Bexar County District Clerk a
certification regarding the defendant’s right to appeal within TWENTY DAYS of the date of this
order. See TEX. R. APP. P. 34.5(c)(2); accord Cortez v. State, 420 S.W.3d 803, 806 (Tex. Crim.
App. 2013) (“Under subsection (c)(2), the appellate court may order the trial court to prepare and
file the certification of the defendant’s right of appeal, and the trial-court clerk must prepare and
file in the appellate court a supplemental record containing the certification.”).
        The supplemental clerk’s record must be filed in this court within THIRTY DAYS of the
date of this order.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court